SCOTT, J.
The defendants are entitled to fuller particulars than appealed gives them, but are by no means to all they ask. They should have such information as will enable them to ascertain which of their wagons and drivers were concerned in the accident, and otherwise to be protected against surprises at the trial. To this end they should be apprised of the exact time and place at which the accident is alleged to have occurred, and should be given, so nearly as the plaintiff can give it, a description of the wagon and horse or horses. If the plaintiff is unable for any reason to give a full description, he should give as, complete a description as possible,_ and explain by affidavit why he cannot be more precise. If the accident really occurred as alleged, the plaintiff should have no difficulty in-giving these particulars. The plaintiff should also state what injuries are claimed to be permanent. The plaintiff should not be required to enumerate , his other injuries, although the statement respecting them in the complaint is exceedingly broad and indefinite. The defendants’ remedy is a motion to make the complaint more definite and certain, or an application for a physical examination. English v. Westchester *477El. R. Co., 69 App. Div. 576, 75 N. Y. Supp. 45. The allegations of the complaint concerning the acts charged as constituting negligence are quite specific, and no further particulars should be ordered in respect thereto. The rate of speed at which the wagon was traveling is a matter of evidence. In the regards mentioned the order appealed from should be modified, and, as modified, affirmed, without costs.
Order modified, as indicated, and, as modified, affirmed without costs. All concur.